Russell, J.
1. The evidence demanded the verdict.
2. While it would have been erroneous to ask the question, “Have you stated all you wish to say about selling the liquor ? ’’ had the case been on trial before the jury, the question, even as intimating an *418opinion, ^vas not prejudicial to the defendant, who was on trial before the judge without a jury.
Accusation of illegal sale of liquor, from city court of Abbeville —Judge Nicholson. May 25, 1907.
Submitted July 18,
Decided July 25, 1907.
C. C. Curry, E. H. Williams, for plaintiff in error.
M. B. Cannon, solicitor, contra.
3. Where a defendant is making his statement in a criminal case in which the judge is presiding without the intervention of a jury, it is not error for the court to intervene and curtail a rambling statement as to matters irrelevant to the case, after the defendant has asserted that he has said all he desires to say with reference to the offense he is alleged to have committed, and has fully denied all connection with the alleged offense. Judgment affirmed.